Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  "…first rotary piston pneumatic and..." should read "…first rotary piston pneumatic motor and...".  Appropriate correction is required.
Claims 12-14 objected to because of the following informalities:  "The personal motility device of..." should read "The personal mobility device of...".  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  "wherein no greater than ION of force is required to manually manipulate the manually operated actuator" is confusing at "ION" and may refer to ion or 10 N, where N refers to Newtons. Newtons should be spelled out for the full meaning and not used in acronym form..  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginzburg (WO 2006046246).
Regarding Claim 1, a personal mobility device comprising: 
a frame (4); 
a plurality of wheels (Fig. 2) attached to the frame and comprising a first drive wheel (1); 
a first pneumatic motor (page 9, par. 6 discusses using pneumatic motor) in operative connection with the first drive wheel, the first pneumatic motor comprising a first forward port and a first rearward port; 
at least one tank of pressurized gas (29) comprising an outlet; 
a regulator (135) in fluid connection with the outlet of the tank of pressurized gas, the regulator decreasing pressure from a pressure of the tank of pressurized gas to a lower pressure (page 12, paragraph 2 or lines 4-8), and 
a control system comprising a manually operated actuator (Fig. 4, 27, 35), a first forward control valve (19a) having an inlet in fluid connection with the regulator (Fig. 4) and an outlet in fluid connection with the first forward port (Fig. 4), a first rearward control valve (19b) having an inlet in fluid connection with the regulator (Fig. 4) and an outlet in fluid connection with the first rearward port (Fig. 4), wherein movement of the manually operated actuator controls actuation of the first forward control valve and the first rearward control valve and thereby flow of gas from the regulator to the first forward port and the first rearward port (Page 13, lines 5-18).
Regarding Claim 2, the personal mobility device of claim 1 comprising: 
a second pneumatic motor (Fig. 2, 7) in operative connection with a second drive wheel (1), the second pneumatic motor comprising a second forward port (Fig. 4, port between cylinder 13 and 19a) and a second rearward port (Fig. 4, port between cylinder 13 and 19b); 
the control system further comprising a second forward control valve (19a) having an inlet in fluid connection with the regulator (between 19a and 135) and an outlet in fluid connection with the second forward port (between 19a and 13), and a second rearward control valve (19b) having an inlet in fluid connection with the regulator (between 19b and 135) and an outlet in fluid connection with the second rearward port (between 19b and 13), and wherein movement of the manually operated actuator also controls actuation of 3 the second forward control valve and the second rearward control valve and thereby flow of gas from the regulator to the second forward port and the second rearward port (page 13, lines 5-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper (WO 2017120184).
Regarding Claim 3, Ginzburg discloses the personal mobility device of claim 1 but does not disclose wherein the first pneumatic motor is a first rotary piston pneumatic and the second pneumatic motor is a second rotary piston pneumatic motor.
Cooper does disclose wherein the first pneumatic motor is a first rotary piston pneumatic and the second pneumatic motor is a second rotary piston pneumatic motor (par [62], lines 5-7).
Ginzburg and Cooper are considered analogous art to the claimed art because they are in the same area of pneumatic personal mobility devices. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of Ginzburg with the teaching of Cooper to have used rotary piston pneumatic motors for the pneumatic motors. Modifying Ginzburg would allow for better efficiency and use of pneumatics in personal mobility devices. 
Regarding Claim 5, modified Ginzburg discloses the personal mobility device of claim 3 wherein the manually operated actuator controls the first forward control valve, the first rearward control valve, the second forward control valve and the second rearward control valve to effect differential steering (Ginzburg Page 13, lines 5-18).
Regarding Claim 6, modified Ginzburg discloses the personal mobility device of claim 3 wherein the manually operated actuator comprises a joystick or a wigwag controller (Ginzburg Page 13, lines 15-18).
Regarding Claim 7, modified Ginzburg discloses the personal mobility device of claim 3 wherein the manually operated actuator comprises a lever arm (Ginzburg Page 13, lines 6-7 “corresponding speed control lever”, 27) extending between a portion configured to be manually contacted by an operator and a directional control valve actuator (Ginzburg Fig. 4, 35, lower portion), wherein movement of the directional control valve actuator controls actuation of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve and thereby flow of gas from the regulator to the first forward port, the first rearward port, the second forward port and the second rearward port to effect differential steering (Ginzburg  Page 13, lines 5-9).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper, and further in view of Luckas (US 2017/0306869).
Regarding Claim 8, modified Ginzburg does not discloses the personal mobility device of claim 8.
Luckas does disclose wherein each of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve comprises a flow actuator (Luckas 15) and a follower (Luckas [022], as part of valve) in operative connection with the flow actuator, the follower of each of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve being in contact with a surface of the directional control valve actuator which has a predetermined surface conformation configured to provide a predetermined output for each of the first forward control valve, the first rearward control Attorney docket no: 18-002USvalve, the second forward control valve, and the second rearward control valve as determined by manipulation of the portion of the manually operated actuator configured to be contacted by the operator (Luckas [022]).
Modified Ginzburg and Luckas are considered analogous art to the claimed art because they are in the same area of pneumatic systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Nolan to implement a follower and flow actuator onto the valves. Modifying Ginzburg would allow for secured valves and better actuation and safety.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper and Luckas, and further in view of Nolan (US 6106202).
Regarding Claim 9, modified Ginzburg does not explicitly disclose the personal mobility device of claim 9. 
Nolan does disclose wherein the control system comprises a main flow control valve having an inlet in fluid connection with the regulator and an outlet in fluid connection with the inlet of the first forward control valve, the inlet of the first rearward control valve, the inlet of the second forward control valve, and the inlet of the second rearward control valve (Nolan col. 1, lines 58-67 and col. 3, lines 48-50).
Modified Ginzburg and Nolan are considered analogous art to the claimed art because they are in the same area of pneumatic systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Nolan to implement a main flow control valve. Modifying Ginzburg would allow for better efficacy of the pneumatic system. 
Regarding Claim 10, modified Ginzburg discloses the personal mobility device of claim 9. 
Nolan does disclose wherein the control system further comprises an on/off valve (Wright [0041]) having an inlet in fluid connection with the regulator and an outlet in fluid connection with the inlet of the main flow control valve.
Modified Ginzburg and Nolan are considered analogous art to the claimed art because they are in the same area of pneumatic systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Nolan to implement an on/off valve in the pneumatic system. Modifying Ginzburg would allow for better efficacy of the pneumatic system. 
Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper, and further in view of Alexander (US 20170282874)..
Regarding Claim 11, modified Ginzburg does not explicitly disclose the personal mobility device of claim 11.
Alexander does disclose a braking system (Alexander par. [0018]) to resist rotation of at least one of the first drive wheel and the second drive wheel.
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have implemented a braking system to affect the drive wheels. Modifying Ginzburg would allow for better efficiency and use of the device on paved roads and inclines. 
Regarding Claim 12, modified Ginzburg discloses the personal mobility device of claim 11.
Alexander does disclose a brake system actuator (Alexander [0028], 302 actuates 310) to actuate the braking system comprising a valve in fluid connection with the regulator (Alexander [0040] regulator valve) which actuates the braking system when no pressurized gas flows to the first pneumatic motor or to the second pneumatic motor.
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have implemented actuation of the braking system and in connection with a valve to the regulator. Modifying Ginzburg would allow for better efficacy and efficiency of braking and speed control. 
Regarding Claim 13, modified Ginzburg discloses the personal mobility device of claim 12.
Alexander does disclose wherein no pressurized gas flows to the first pneumatic motor or to the second pneumatic motor at a predetermined resting position of the manually operated actuator, the predetermined resting position occurring in the absence of manipulation of the manually operated actuator by an operator (Alexander [0040] discusses open and closed position).
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have a state where gas or fluid does not flow and is a resting state. Modifying Ginzburg would allow for better efficacy and improved user experience. 
Regarding Claim 14, modified Ginzburg discloses the personal mobility device of claim 11.
Alexander does disclose wherein the brake system actuator is in fluid connection with a valve system (Alexander par. [0040] valve and communication lines) which activates the valve of the brake system actuator when three of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve are in a non-activated state, wherein no pressurized gas flows therethrough to the first pneumatic motor or to the second pneumatic motor as controlled by a predetermined 5Attorney docket no: 18-002USresting position of the manually operated actuator, the predetermined resting position occurring in the absence of manipulation of the manually operated actuator by an operator.
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have a state where the vehicle or device does not move and is at a resting state. Modifying Ginzburg would allow for better efficacy and improved user experience. 
Regarding Claim 15, modified Ginzburg discloses the personal mobility device of claim 14.
Alexander discloses wherein the braking system comprises a first brake operatively connected to the first drive wheel and a second brake operatively connected to the second drive wheel, the first brake and the second brake being actuated when the manually operated actuator is in the predetermined resting position (Alexander [0022] discusses braking system for each wheel).
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have brakes connected to each wheel. Modifying Ginzburg would allow for better efficacy and control of the braking system. 
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg, in view of Cooper and Luckas, and further in view of Alexander (US 20170282874)..
Regarding Claim 16, modified Ginzburg discloses the personal mobility device of claim 8.
Alexander does disclose a braking system (Alexander par. [0018]) to resist rotation of at least one of the first drive wheel and the second drive wheel.
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have implemented a braking system to affect the drive wheels. Modifying Ginzburg would allow for better efficiency and use of the device on paved roads and inclines. 
Regarding Claim 17, modified Ginzburg discloses the personal mobility device of claim 16.
Alexander does disclose wherein the brake system actuator is in fluid connection with a valve system (Alexander par. [0040] valve and communication lines) which activates the valve of the brake system actuator when three of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve are in a non-activated state, wherein no pressurized gas flows therethrough to the first pneumatic motor or to the second pneumatic motor as controlled by a predetermined 5Attorney docket no: 18-002USresting position of the manually operated actuator, the predetermined resting position occurring in the absence of manipulation of the manually operated actuator by an operator.
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have a state where the vehicle or device does not move and is at a resting state. Modifying Ginzburg would allow for better efficacy and improved user experience. 
Regarding Claim 18, modified Ginzburg discloses the personal mobility device of claim 16.
Alexander discloses wherein the braking system comprises a first brake operatively connected to the first drive wheel and a second brake operatively connected to the second drive wheel, the first brake and the second brake being actuated when the manually operated actuator is in the predetermined resting position (Alexander [0022] discusses braking system for each wheel).
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have brakes connected to each wheel. Modifying Ginzburg would allow for better efficacy and control of the braking system. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper and Luckas, further in view of Lemarie (US 4538826) .
Regarding Claim 19, modified Ginzburg discloses the personal mobility device of claim 8 wherein each of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve comprises a follower.
Lemarie does disclose wherein a lever 6Attorney docket no: 18-002USarm rotatably attached thereto, the follower being attached at an end of the lever arm (Lemarie claim 3), and wherein no greater than ION of force is required to manually manipulate the manually operated actuator.
Modified Ginzburg and Lemarie are considered analogous art to the claimed art because they are in the same area of wheeled vehicles (wheelchairs). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled vehicle of modified Ginzburg with the teaching of Lemarie to have a lever arm attached to the follower. Modifying Ginzburg would allow for more effective movement and engagement of the follower.
Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper, and further in view of Biondo (US 20060258964).
Regarding Claim 20, modified Ginzburg discloses the personal mobility device of claim 3 
Biondo does disclose further comprising a coupler comprising a first connector and a second connector which cooperates with the first connector to form a releasable connection therebetween, the first connector comprising a plurality of ports wherein each of the plurality of ports is in fluid connection with only one of a plurality of tubing lines in fluid connection with the control system, the second connector comprising a plurality of cooperating ports wherein each of the plurality of cooperating ports of the second connector is configured to form a sealed connection with only one of the plurality of ports of the first connector when the second connector is connected to the first connector ([0046]).
Modified Ginzburg and Biondo are considered analogous art to the claimed art because they are in the same area of wheeled vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the personal mobility device of modified Ginzburg with the teaching of Biondo to have included coupler and connector. Modifying Ginzburg would allow for additional safety.
Regarding Claim 21, modified Ginzburg discloses the personal mobility device of claim 20 wherein one of the plurality of ports is in fluid connection with the outlet of the first forward control valve, one of the plurality of ports of the first connector is in fluid connection with the outlet of the first rearward control valve, one of the plurality of ports is in fluid connection with the outlet of the second forward control valve, and one of the plurality of ports of the first connector is in fluid connection with the outlet of the second rearward control valve (Ginzburg Fig. 4).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Cooper, and further in view of Cong (US 2012/0132477).
Regarding Claim 22, modified Ginzburg discloses the personal mobility device of claim 3.
Cong does disclose wherein the control system comprises a housing (Cong 61) in which the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve are positioned (Cong 62), exhaust from at least one of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve maintaining a positive pressure within the housing during a period of time wherein the at least one of the first forward control valve, the first rearward control valve, the second forward control valve, and the second rearward control valve is activated by the manually operated actuator ([0024]).
Modified Ginzburg and Cong are considered analogous art to the claimed art because they are in the same area of pneumatic systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system and mobility device of modified Ginzburg with the teaching of Cong to have a housing for the valve system. Modifying Ginzburg would allow for better safety and protection from the elements.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Alexander.
Regarding Claim 23, Ginzburg discloses a personal mobility device comprising: 
a frame (Ginzburg 4); 
a plurality of wheels (Ginzburg Fig. 3) attached to the frame and comprising a first drive wheel (Ginzburg 1); 
a first pneumatic motor (Ginzburg page 9, par. 6 discusses using pneumatic motor) in operative connection with the first drive wheel; 
a source pressurized gas (Ginzburg 29); 
a control system comprising a manually operated actuator (Ginzburg Fig. 4, 27, 35) to control flow of gas from the source of pressurized gas to the first pneumatic motor.
Alexander does disclose a braking system actuator (Alexander par. [0018]) to actuate the braking system comprising a valve in fluid connection with the source of pressurized gas (Alexander [0040] regulator valve), the valve of the braking system actuator being in fluid connection with a valve system which activates the valve of the brake system actuator as controlled by a predetermined resting state of the manually operated actuator, the predetermined resting state occurring in the absence of manipulation of the manually operated actuator by an operator (Alexander [0028], 302 actuates 310, [0040] discusses open and closed position).
Modified Ginzburg and Alexander are considered analogous art to the claimed art because they are in the same area of self-propelled device steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Alexander to have included a braking system with an actuator, valve, and predetermined resting state. Modifying Ginzburg would allow for better efficacy and improved user experience, better steering and speed control. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Luckas.
Regarding Claim 25, a personal mobility device comprising: 
a frame (Ginzburg 4); 
a plurality of wheels (Ginzburg Fig. 3) attached to the frame and comprising a first drive wheel (Ginzburg 1) on a first side of the frame and a second drive wheel on a second side of the frame (Ginzburg Fig. 3); 
a first pneumatic motor in operative connection with the first drive wheel (Ginzburg page 9, par. 6 discusses using pneumatic motor); 
a second pneumatic motor in operative connection with the second drive wheel (Ginzburg Fig. 2, 7); 
a source pressurized gas (Ginzburg 29); 
a control system comprising a manually operated actuator having a control valve actuator attached thereto (Ginzburg Fig. 4, 27, 35), and a plurality of control valves in operative connection with the manually operated actuator (Fig. 4), at least one of the plurality of control valves controlling flow of pressurized gas from the source of pressurized gas to the first pneumatic motor 8Attorney docket no: 18-002USand at least one other of the plurality of control valves controlling flow of pressurized gas from the source of pressurized gas to the second pneumatic motor (19a, 19b Fig. 4). 
Luckas does disclose wherein each of the plurality of control valves comprises a flow actuator (Luckas 15) and a follower (Luckas [022], as part of valve) in operative connection with the flow actuator, the follower of each of the plurality of control valves being in contact with a surface of the control valve actuator which has a predetermined surface conformation configured to provide a predetermined output for each of the plurality of control valves as determined by manipulation of the portion of the manually operated actuator configured to be contacted by an operator (Luckas [022]).
Modified Ginzburg and Luckas are considered analogous art to the claimed art because they are in the same area of pneumatic systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobility device of modified Ginzburg with the teaching of Nolan to implement a follower and flow actuator onto the valves. Modifying Ginzburg would allow for secured valves and better actuation and safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611